PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,850,969
Issue Date: December 1, 2020
Application No. 16/171,180
Filing or 371(c) Date: October 25, 2018
Attorney Docket No. TFS005
Title: METHODS AND SYSTEMS FOR ON DEMAND FUEL SUPPLY


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the provisions of 37 CFR 1.182, filed January 4, 2021, in the above-identified application.

The petition is DISMISSED.

Petitioner should also note the rules and statutory provisions governing the operations of the US Patent and Trademark Office require payment of a fee on the filing of each petition.  In this instance, the fee required by law is $210 for the petition under the provisions of 37 CFR 1.182, and the fee for the certificate of corrections under the provisions of 1.323 is $160. The petition in the above-identified application was not accompanied by the full payment of the petition fee required fee.  

While it is noted that petitioner did submit a fee payment of $160, however the petition fee is considered insufficient. Petitioner must submit an additional $50 to must satisfy the above-identified deficiency. No consideration on the merits can be given to the petition until the required fee is received.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        



    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)